Exhibit 10.1

 

AMENDMENT

TO THE PERKINELMER, INC.

1998 EMPLOYEE STOCK PURCHASE PLAN

 

Pursuant to the authority reserved to the Compensation and Benefits Committee
(the “Committee”) of PerkinElmer, Inc., a Massachusetts corporation (the
“Company”), under Section 17 of the EG&G, Inc. 1998 Employee Stock Purchase Plan
(the “Plan”) and the Committee Charter, the Committee hereby amends the Plan as
follows, effective as of July 1, 2005:

 

1. Any references in the Plan to “EG&G, Inc.”, including, without limitation, in
the title and preliminary paragraph thereof, are hereby deleted and replaced
with “PerkinElmer, Inc.”

 

2. The first and second paragraphs of Section 9 of the Plan are deleted in their
entirety and replaced with the following:

 

“On the Offering Commencement Date of each Offering Period, the Company will
grant to each eligible employee who is then a participant in the Plan an option
(an “Option”) to purchase on the last business day of such Offering Period (the
“Exercise Date”) at the applicable purchase price (the “Option Price”) the
largest number of whole shares of Common Stock of the Company as does not exceed
the employee’s accumulated payroll deductions as of the Exercise Date divided by
the Option Price for such Offering Period; provided, however, that no employee
may be granted an Option which permits his rights to purchase Common Stock under
this Plan and any other employee stock purchase plan (as defined in Section
423(b) of the Code) of the Company and its subsidiaries, to accrue at a rate
which exceeds $25,000 of the fair market value of such Common Stock for each
calendar year in which the Option is outstanding at any time.

 

The Committee shall determine the Option Price for each Offering Period,
including whether such Option Price (i) shall be determined based on the lesser
of the closing price of the Common Stock on the first business day of the
Offering Period or on the Exercise Date, or (ii) shall be determined based
solely on the closing price of the Common Stock on the Exercise Date; provided,
however, that such Option Price shall be at least 85% of the applicable closing
price. With respect to Offering Periods commencing on or after July 1, 2005, the
Option Price shall be 95% of the closing price of the Common Stock on the
Exercise Date, unless a different Exercise Price is established by the Committee
prior to the Offering Commencement Date of the Offering Period to which such
Exercise Price is to apply. “Closing price” shall be the closing price on the
New York Stock Exchange. If no sales of Common Stock were made on such a day,
the closing price shall be the reported closing price for the next preceding day
on which sales were made.”

 

With the exception of these amendments, all other provisions of the Plan are
hereby ratified and confirmed as continuing in full force and effect.

 

ADOPTED by the Compensation and Benefits Committee on April 7, 2005.

 

/s/    RICHARD F. WALSH        

--------------------------------------------------------------------------------

Senior Vice President

PerkinElmer, Inc.